United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Yorkville, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-4
Issued: July 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 30, 2009 appellant filed a timely appeal of a June 12, 2009 decision of the
Office of Workers’ Compensation Programs affirming the denial of her claim for compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury on August 7, 2008 in the performance of duty.
FACTUAL HISTORY
On October 30, 2008 appellant, then a 53-year-old city mail carrier, filed a traumatic
injury claim alleging that on August 7, 2008 she injured her right foot after stepping off of a wall
and falling into a small hole while delivering mail. She stopped work and first sought medical
treatment on October 29, 2008. Appellant returned to modified duty on December 1, 2008. The
employing establishment controverted the claim.

On November 4, 2008 the Office advised appellant of the factual and medical evidence
necessary to establish her claim and allowed her 30 days to submit such evidence.
In an October 29, 2008 work status report, Dr. Lawrence DiDomenico, a podiatrist,
diagnosed right ankle trauma and advised that appellant remain off work until
November 10, 2008.
On November 6, 2008 he diagnosed sprain and tenosynovitis.
Dr. DiDomenico stated that appellant was unable to work. He also advised that appellant could
perform duties of a sit down job only.
An undated and unsigned employing establishment health and resource management
form, received from Dr. DiDomenico’s office on November 6, 2008, noted work-related
diagnoses of anterior talofibular sprain, tenosynovitis and edema. It checked a box “no”
indicating that appellant could not return to work on the next scheduled shift. It also indicated
that appellant required restrictions due to the work incident and required time off work until
approximately December 11, 2008.
A November 15, 2008 witness statement from a mail recipient noted that on August 7,
2009 he saw appellant step off of a small wall into a small hole. He further noted that she fell to
the ground then picked herself up and continued making deliveries.
In a November 17, 2008 statement, appellant noted that she did not report her injury to
her supervisor at the time it occurred because she believed she could continue with her normal
routine and that her condition would improve on its own. She stepped off of a six to eight foot
wall and fell into a hole at which time she felt a pulling sensation on the outside of her right foot.
Appellant continued making deliveries after her fall. She indicated that her prior medical history
included heel spur surgery, hammer toe correction on her right foot and tendon repair that was
performed between 1999 and 2001.
In a December 10, 2008 decision, the Office denied appellant’s claim finding that,
although the evidence supported that the claimed event occurred, there was no medical evidence
to support that her diagnosis was connected to the work incident.
Undated work status reports from Dr. DiDomenico advised that appellant could continue
sitting only work with no weight bearing. He recommended continued physical therapy. In a
November 26, 2008 report, Dr. DiDomenico indicated that on October 29, 2008 appellant
complained of hurting her ankle at work but she could not identify a specific date. Appellant
complained of pain and tenderness along the ankle joint. Upon examination, Dr. DiDomenico
found possible tenosynovitis, no evidence of fracture or dislocation or other significant bone
pathology. He noted that a magnetic resonance imaging (MRI) scan performed on October 3,
2008 revealed peroneal brevis tendinosis without significant tear, subluxation, tenosynovitis, thin
anterior talofibular ligament without edema or fibrosis and chronic calcaneal heel spur without
inflammation. Dr. DiDomenico opined that appellant’s condition and diagnosis was believed to
be caused by an aggravated injury that appellant stated she sustained at work in August 2008.
Appellant requested reconsideration on March 12, 2009, contending that Dr. DiDomenico
provided a firm diagnosis and that she was scheduled for surgery. She provided a summary of
her medical treatment.

2

In a March 4, 2009 report, Dr. DiDomenico noted treating appellant on February 11,
2009 for a work injury sustained on August 7, 2008 when she sustained right ankle trauma after
stepping off of a small wall directly into a hole. Appellant had a peroneal tendon rupture of the
right ankle resulting in instability. Dr. DiDomenico noted his findings were consistent with MRI
scan findings. He stated that appellant was scheduled for right ankle stabilization and tendon
debridement on March 16, 2009. Dr. DiDomenico opined that the injury was directly caused by
factors of her employment.
In a June 12, 2009 decision, the Office denied appellant’s claim. It found that, although
there was a definitive diagnosis in connection with the claimed work incident, the medical
evidence was insufficient to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act; that the claim was filed
within the applicable time limitation; that an injury was sustained while in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.3
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.4

1

5 U.S.C. §§ 8101-8193.

2

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

Id.

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

ANALYSIS
The record reflects that on August 7, 2008 appellant fell after stepping off of a wall and
landing in a hole while delivering mail. However, the medical evidence does not establish that
the August 7, 2008 fall caused or aggravated appellant’s alleged right foot condition.
In a November 26, 2008 report, Dr. DiDomenico noted that during an October 29, 2008
visit appellant complained of injuring her ankle at work but could not identify on which
particular date the injury occurred. He indicated his examination revealed no fracture,
dislocation or other significant bone pathology. Dr. DiDomenico also indicated that an MRI
scan revealed peroneal brevis tendinosis without significant tear. He opined that appellant’s
condition was caused by an aggravated injury that she reported occurred in August 2008.
Although Dr. DiDomenico’s report supports causal relationship, his opinion is of limited
probative value as it was not derived independent of appellant’s belief that her condition was
caused by an employment incident.5 He did not explain the reasons why he felt that the
August 7, 2008 incident, for which no medical treatment was sought until October 29, 2008,
would cause or aggravate the diagnosed condition.
Moreover, Dr. DiDomenico’s November 26, 2008 report conflicts with the findings in his
March 4, 2009 report. In particular, he definitively stated in his March 4, 2009 report that
appellant sustained a right ankle injury at work on August 7, 2008 when his prior report
indicated that appellant was unable to identify the specific date of injury. Dr. DiDomenico did
not indicate what new information caused him to have a more specific date of injury. Also, his
March 4, 2009 report noted that appellant had peroneal tendon rupture of the right ankle that
resulted in instability, and that this finding was consistent with MRI scan results. However, on
November 26, 2008 Dr. DiDomenico determined that an MRI scan report supported his finding
on examination that appellant’s right ankle had no fractures, dislocations or any other significant
bone pathology. He also recognized that the MRI scan indicated peroneal brevis tendinosis
without significant tear. Dr. DiDomenico did not explain the inconsistencies in his reports and
did not provide the actual MRI scan results to support any of his findings.6 Additionally, his
March 4, 2009 opinion that appellant’s injury was directly caused by her employment was too

5

William Nimitz, 30 ECAB 567 (1979) (where the Board has held that an award for compensation may not be
predicated upon appellant’s belief of causal relation as such a relationship must be shown by rationalized medical
evidence of causal relation based upon a specific and accurate history of employment incidents or conditions which
are alleged to have caused or exacerbated a disability); see Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002)
(the opinion of a physician must be of reasonable medical certainty and must be supported by medical rationale
explaining causal relationship).
6

The weight of medical evidence is determined by its reliability, its probative value and its convincing quality.
The factors that comprise the evaluation of medical evidence include the opportunity for and the thoroughness of
physical examination, the accuracy and completeness of the physician’s knowledge of the facts and medical history,
the care of analysis manifested and the medical rationale expressed in support of the physician’s opinion. The
opinion of a physician must be of reasonable medical certainty and must be supported by medical rationale
explaining causal relationship. K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

4

general and was unsupported by any medical rationale explaining how appellant’s employment
caused a specific injury.7
None of Dr. DiDomenico’s other reports of record specifically address the issue of causal
relationship and are therefore of limited probative value.8
The record also contains an unsigned and unidentifiable health and resource management
form. However, medical reports lacking proper identification do not constitute probative
medical evidence.9
For these reasons, the medical evidence is insufficient to meet appellant’s burden of proof
to establish that she sustained a traumatic injury on August 7, 2008 in the performance of duty.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a traumatic injury on August 7, 2008 in the performance of duty.

7

T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009) (a medical report is of limited probative
value on the issue of causal relationship if it contains a conclusion regarding causal relationship which is
unsupported by medical rationale).
8

See S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009) (medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
9

See D.D., 57 ECAB 734 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated June 12, 2009 is affirmed.
Issued: July 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

